Citation Nr: 1752624	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  15-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel

INTRODUCTION

The Veteran had active service from May 8, 1981, to July 9, 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In June 2017, the Veteran testified during Board hearing VA Regional Office in St. Louis, Missouri before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(7) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

The Veteran seeks service connection for a psychiatric disability, variously diagnosed, including PTSD, as initially manifesting during active service or otherwise related to service.  The Veteran contends that she was raped repeatedly by her drill sergeant during basic training in 1981.  She asserts that she became pregnant as a result and, after leaving basic training, had an abortion.  She also asserts that there was a military court martial regarding the matter and that she testified against her assailant, but that he was acquitted.

The RO denied the Veteran's claim for service connection based on the absence of service-related medical treatment records and written documentation evidencing the sexual assaults and the court martial.  However, if a claim for PTSD is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2017); Patton v. West, 12 Vet. App. 272 (1999).

It does not appear that the RO considered other available evidence.  For example, the Veteran's military personnel records from December 1983 show that she experienced behavioral changes after the claimed stressor occurred, including having multiple unapproved and unexplained absences from duty.  Those records also indicate that she was discharged from the Army prior to completing her full tour of duty due to those absences.  

Further, lay statements from the Veteran's family members indicate that she experienced mental health difficulties during service and immediately after service as a result of the in-service personal assault.  The Veteran also has provided psychiatric medical records wherein her allegations regarding the personal assault are recorded, and various social, economic, substance abuse, and psychiatric issues are described and diagnosed.  The 2014 rating decision does not show that evidence was considered.  In addition, the Veteran provided testimony at the June 2017 hearing before the Board regarding the claim. 

Thus, the matter must be remanded for further development, and to determine whether the Veteran has a current psychiatric disability that may be associated with active service.  Specifically, a VA examination is needed to consider the relevant evidence.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In addition, any outstanding psychiatric medical records from December 2014 to the present should be acquired and associated with the claims file.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding psychiatric medical records from December 2014 to present.

2.  Schedule the Veteran for a VA mental disorders examination with a psychiatrist or a psychologist.  The examiner must review the claims file and should note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings should be reported in detail.  All opinions must be accompanied by a rationale.  The examiner must consider the Veteran's lay statements regarding the incurrence of the disabilities and continuity of symptomatology since service.  The examiner should provide the following information:

(a)  Provide a full multiaxial diagnosis.  Any indicated psychiatric testing necessary to support the diagnosis should be conducted.  Specifically, state whether each criterion for a diagnosis of PTSD is met.

(b)  If a diagnosis of PTSD is appropriate, opine whether it is at least as likely as not (50 percent or greater probability) related to the active service or to any stressor event during that service.  The examiner should specifically discuss the claimed stressors and whether evidence indicates that those stressors caused PTSD.

(c)  With regard to each diagnosed psychiatric disability, provide an opinion whether it is at least as likely as not (50 percent or greater probability) that each disability is related to active service.

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

